DETAILED ACTION
Status of Application
Claims 1-22 have been examined in this application. Claims 1-22 are amended. This is a Non-Final Office Action in response to arguments and Amendments filed on 2/28/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  
Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 2/28/2022 are unpersuasive. 
	On p. 14 of Arguments, Applicant responds to the rejections under 101.  Applicant argues that the claimed invention improves on the “efficiency of the computer system by using preconfigured and/or stored relationship objects that define and represent the relationships … between map features defined by map data when generating routes through a venue”. Applicant further argues that the claimed invention results in an improved system because the system can skip steps that the prior art requires. Applicant further argues on p. 15 that the claimed invention is able to calculate routes using less processing resources than the prior art and thereby improves a navigation system. The Office respectfully disagrees. Using preconfigured and/or stored relationship objects when generating a route is a mental step in and of itself. How map data is related to other map data is a mental process a human mind can devise and implement either in memory or with the aid of pen and paper. That a particular method may result in determining routes by skipping steps is a result of the abstract idea itself; it is merely implemented on a computer which is used as a tool to perform the method. With or without a computer, the method would skip a step. Moreover, that a computer uses less processing resources is a product of the method itself, which is something that a human mind can perform (for example, a human may devise a quicker way to solver a mathematical equation or to perform a series of mental steps that would reduce the total number of steps required to reach the desired output. There would be a reduced number of steps in both the mental activity and any use of the method on a computer). Applicant’s argument is drawn to aspects of the claimed invention that are part of the abstract idea itself; not additional elements that may practically integrate the abstract idea. Therefore, the argument is drawn to an improvement in the abstract idea itself, not in the functioning of a computer. 	On p. 15-17, Applicant responds to the rejections under 102/103. Applicant argues that “Das never describes that this database pairs a first map feature with a second map feature and identifies a constraint for traveling between the two identified map features”. The rows drawn to an elevator and elevator have two maps features (at least the start and end locations) and identify constraints associated with the travel along those features (the type of structure itself (i.e. elevator or escalator), time constraints associated with them, handicap friendly, etc). See mapping below. Applicant argues that Das does not disclose constraints between pairs of map features; however, Das discloses that an elevator has two location points on two different floors and identifies different constraints associated with the elevator; this reads on the claimed limitation. Applicant’s arguments are not persuasive. See also mapping of prior art below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	The claims recite “first relationship property”, “second relationship property”, and “third relationship property”, respectively. The claims do not depend from each other; therefore, it is unclear if, for example, the recitation of a second relationship property in Claim 3 implies at least another first relationship property. The recitations are all interpreted to be the only recitation of “relationship property” in their respective claim of dependency.	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 8, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process without significantly more. The claim(s) recite(s):	(a) receiving, by a computing device, venue map data that includes a plurality of relationship data objects that define one or more routing relationships between map features, where each relationship data object of the plurality of relationship data objects identifies a respective pair of map features, including a first map feature and a second map feature, and defines a routing constraint between the first map feature and the second map feature
	(b) receiving, by the computing device, from a user device, a routing request for navigating between the first map feature and the second map feature associated with the venue;	(c) based on the venue map data, analyzing, by the computing device, a particular relationship data object of the plurality of relationship objects corresponding to the first map feature and the second map feature to determine constraints on navigation between the first map feature and the second map feature;	(d) based on the analyzing, determining, by the computing device, that the relationship data object defines a routing constraint between the first map feature and the second map feature	(e ) based on the determined routing constraint, generating, by the computing device, a route through the venue from the first map feature to the second map feature that accounts for the routing constraint; and
	(f) causing, by the computing device, the route to be presented on a display of the user device.	Limitation (a) is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a “by a computing device”. That is, other than reciting “by a computing device”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a computing device” language, a human mind may receive map data (from memory, from the senses, etc. – for, e.g., the local shopping mall the user frequents) wherein the map data contains objects like escalators which have relationship data (locations of start and finish, which floors connect, etc.), the escalators themselves including restraints such as one-way or being crowded or the elevator being handicap accessible or including a time restraint. Similarly, limitation (b) covers performance of the limitation in the mind but for the recitation of a “by a computing device” and “from a user device”. For example, but for “by a computing device” and “from a user device” language, a human mind may decide (either prompted by individual or from a prompt exterior to individual) a routing request is needed (e.g. “I need to go from the south-end parking garage to Macy’s on the third floor”).  Similarly, limitation (c) is a process that covers performance of the limitation in the mind but for “by a computing device”. For example, a human mind may analyze the elevators, escalators and stairs in a frequently travelled location (e.g. The thought process associated with the question: “I’m starting at the south end of the mall, does the escalator at this end go to the third floor?”). Similarly, limitation (d) may be performed by a human mind but for the language “by the computing device”. For example, a human mind may determine that there is a routing constraint involving the escalator/elevator (e.g. “Now I remember, the escalator goes from the third floor to the first floor, but not the other way.”) Similarly, limitation (e) may be performed by a human mind but for the language “by the computing device”. For example, a human mind may determine a route based on the routing constraint (e.g. “That means I have to walk to the north end of the mall to get to the escalator to get to the third floor”). Limitation (e) is identified as an additional element and analyzed below.	The judicial exception is not integrated into a practical application. In particular, the claim only recites two additional element excepting limitation (e) – “a computing device” and “a user device”. Both devices are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of monitoring information and determining information) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (With respect to Claims 8 and 15: the additional element of “a non-transitory computer readable storage medium” and “one or more processors” are generic computing devices recited at a high level of generality and are rejected under the same grounds as the additional elements above.) Limitation (e) is drawn to causing a route to be presented on the display of the user device. The display of the route is merely post-solution activity of generally displaying the results of the abstract idea/data analysis and is therefore not practically integrated. Accordingly, even in combination, the additional element of displaying does not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component (not significantly more as held in Alice). The same analysis applies here in 2B and does not provide an inventive concept. For the displaying step that was considered extra-solution activity in Step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. The background of the invention does not provide any indication that the displaying is anything other than a generic display and the Electric Power Group court decision indicates that merely displaying the results of data analysis is a well-understood, routine, and conventional function when it is clamed in a generic manner. For these reasons there is no inventive concept. The claim is not patent eligible.

Claim(s) 2-7, 9-14, and 16-21 is/are rejected under 35 U.S.C. 101 as being dependent on rejected claim(s) 1, 8, and 15 and for failing to cure the deficiencies listed above.	
With respect to the dependent claims:	Claims 2-5, 9-12, and 16-19 recite limitations drawn to “determining that a particular relationship defines X”, wherein “X” is a directional constraint, a temporal constraint, a security constraint, or one or more intermediary features for moving from a first level of a venue to a second level of the venue, and “generating a route based on the defined constraint of the particular relationship”. These are mental steps in that a human mind may determine the nature of a relationship of a map feature and may account for that constraint in generating a route (i.e. a human can determine criteria/constraint applied to an escalator/elevator, the opening hours of a store, the crowds at a particular location like a food court, etc. and generate a route accordingly). The claims do not recite additional elements that have not already been examined in their respective independent claims.	Claims 6, 13, and 20 merely further narrow the type of map feature: easily memorized or the result of mental analysis. The claims do not recite additional elements that have not already been examined in their respective independent claim.	Claims 7, 14, and 21 merely state that a map features (data which may be mental only) may have many relationships (i.e. a mind can conceive of many relationships related to data). The claims do not recite additional elements that have not already been examined in their respective independent claim.	Claim 22 is drawn to an object including a geometry property, wherein the geometry property is a curated path of traversal between two map features. This is a mental activity of, for example, having a regular, favored when traversing a particular part of the mall (e.g. “When I’m on the third floor, I prefer to take the south-facing walkway to Macy’s because of the view out of the windows”).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5-8, 10, 12-15, 17, and 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Das et al. (US 2011/0184945 A1).

As per Claim 1, Das et al. discloses a method comprising: 	receiving, by a computing device, venue map data that includes a plurality of relationship data objects that define one or more routing relationships between map features, where each relationship data object of the plurality of relationship data objects identifies a respective pair of map features, including a first map feature and a second map feature, and defines a routing constraint between the first map feature and the second map feature (Fig. 2, Rows for Escalators and Elevators read on “relationship data objects”. The entrance/exit locations of the escalator/elevator reads on “a pair of map features” (i.e. location is in two different locations, on two different floors) and the entity itself (elevator/escalator) is a routing constraint, as is a location in a store (Sears) as is whether they are handicap accessible); 	receiving, by the computing device, from a user device, a routing request for navigating between the first map feature and the second map feature associated with the venue ([0054]; Step 701); 	based on the venue map data, analyzing, by the computing device, a particular relationship data object of the plurality of relationship objects corresponding to the first map feature and the second map feature to determine constraints on navigation between the first map feature and the second map feature ([0040]; In determining a route to a Wendy’s, an elevator may be considered. An elevator and its associated data in Fig. 2 (“particular relationship data object”) introduces constraints which are represented by an assigned weighting. Moreover, if the user is in a wheelchair, an elevator’s constraint changes and is weighted accordingly. The elevator introduces a constraint, represented by weighting, in travelling between floors); 	based on the analyzing, determining, by the computing device, that the relationship data object defines a routing constraint between the first map feature and the second map feature (previous parenthetical addresses this limitation); 	based on the determined routing constraint, generating, by the computing device, a route through the venue from the first map feature to the second map feature that accounts for the routing constraint ([0040]); and 	causing, by the computing device, the route to be presented on a display of the user device (Figs. 3, 5, 6 are displayed routes; See also that all displays have an option to “map/walking directions” which pulls up a map like in Figs. 1 on which the route is displayed (see [0030])).

As per Claim 3, Das et al. discloses the method of claim 1, further comprising: 	determining that the relationship data object includes a second relationship property that defines a temporal constraint; and 	generating a route through the first map feature and the second map feature that complies with the temporal constraint defined for the relationship data object ([0040], Elevator’s information includes a weight to account for delays due to an elevator (i.e. a relationship property that defines a temporal constraint).
As per Claim 5, Das et al. discloses the method of claim 1, further comprising: 	determining that the relationship data object includes a second relationship property that defines one or more intermediary map feature objects for moving from a first level of a venue to a second level of the venue; and 	generating a route through the first map feature and the second map feature through the one or more intermediary map features ([0045], Fig. 5, Icon 508 indicates stairs which is a constraint to routing or Icon 310 in Fig. 3 indicates an elevator.).

As per Claim 6, Das et al. discloses the method of claim 5, wherein the one or more intermediary map feature include at least an elevator, an escalator, a staircase, or a ramp (See mapping of Claim 5 above).

As per Claim 7, Das et al. discloses the method of claim 1, wherein the first map feature and the second map feature are associated with a plurality of relationship data objects defined in the venue map data (The positional information of all objects, including origin and destination, is an association with other objects since the position information is in a coordinate system. Creating a route via different objects establishes an association. Being associated in a same map is having an association).

Regarding Claim(s) 8, 10-15, and 17-21: all limitations as recited have been analyzed with respect to Claim(s) 1 and 3-7, respectively. Claim(s) 15 and 17-21 pertain(s) to an apparatus corresponding to the method of Claim(s) 1, 3-7. Claim(s) 8 and 10-14 pertain(s) to a non-transitory computer-readable storage medium having instructions corresponding to the method of Claim(s) 1 and 3-7. Claim(s) 8, 10-15, and 17-21 do/does not teach or define any new limitations beyond Claim(s) 1 and 3-7, therefore is/are rejected under the same rationale.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9, 16, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Das et al. (US 2011/0184945 A1) in view of Zhao (US 2017/0336212 A1).
As per Claim 2, Das et al. discloses creating routes that account for elevators and escalators which are commonly understood as being defined by a direction they are capable of travel.	Das et al. does not explicitly disclose the method of claim 1, further comprising: 	determining that the relationship data object includes a first relationship property that defines a directional constraint; and 	generating a route through the first map feature and the second map feature that complies with the directional constraint defined for the relationship data object.	However, Zhao et al. teaches the technique of associating directional constraints (one-way escalators, cross-level escalators, elevators stopping only at certain floors, etc.) with objects which connect floors and generating a route that complies with the directional constraints ([0035, 0049, 0052]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Das et al. to provide the aforementioned limitations taught by Zhao et al. with the motivation of providing more possible routing options when indoors by accounting for “cross-level tools”.
As per Claim 22, Das et al. does not disclose the method of claim 1, wherein the relationship data object includes a geometry property of the relationship data object, and wherein the geometry property represents a curated path of traversal between the first map feature and the second map feature.	However, Zhao et al. teaches the aforementioned limitation ([0095]; There exists a curated path when wanting to travel from Building A 8th floor to Building C 4th floor).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Das et al. to provide the aforementioned limitations taught by Zhao et al. with the motivation of providing more possible routing options when indoors by accounting for “cross-level tools”.

Regarding Claim(s) 9 and 16: all limitations as recited have been analyzed with respect to Claim(s) 2. Claim(s) 16 pertain(s) to an apparatus corresponding to the method of Claim(s) 2. Claim(s) 9 pertain(s) to a non-transitory computer-readable storage medium having instructions corresponding to the method of Claim(s) 2. Claim(s) 9 and 16 do/does not teach or define any new limitations beyond Claim(s) 2, therefore is/are rejected under the same rationale.
Claims 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Das et al. (US 2011/0184945 A1).
As per Claim 4, Das et al. discloses that a bathroom can restrict access to only movie goes (i.e. a security constraint).	Das et al. does not disclose the method of claim 1, further comprising: 	determining that the relationship data object includes a third relationship property that defines a security constraint; and 	generating a route through the first map feature and the second map feature that complies with the security constraint defined for the relationship data object.	In other words, Das et al. does not disclose that the relationship data object of an elevator/escalator also defines a security constraint.	However, it would have been obvious in Das et al. to incorporate a security constraint on elevators and/or escalators that are only accessible to particular personnel. Das et al. already teaches that it was well within the capabilities of one of ordinary skill in the art to label a location with access restrictions, and one of ordinary skill in the art prior to the filing of the claimed invention would have o included such security/access restrictions/constants for elevators and escalators with the motivation of creating accurate routes that the current user would be able to traverse.
Regarding Claim(s) 11 and 18: all limitations as recited have been analyzed with respect to Claim(s) 4. Claim(s) 18 pertain(s) to an apparatus corresponding to the method of Claim(s) 4. Claim(s) 11 pertain(s) to a non-transitory computer-readable storage medium having instructions corresponding to the method of Claim(s) 4 Claim(s) 11 and 18 do/does not teach or define any new limitations beyond Claim(s) 4, therefore is/are rejected under the same rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY BOOMER whose telephone number is (571)272-7173.  The examiner can normally be reached on Monday-Thursday 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619